EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Kevin Bray on 2 April 2021.

The application has been amended as follows:

Please replace claim 1 with the following:  
--A method of laser processing comprising: 
forming a laser beam focal line in a workpiece, the laser beam focal line being formed from a pulsed laser beam, 
the workpiece comprising: a first layer, a second layer, and a beam disruption element located between the first and second layers; [[and]] 
the laser beam focal line generating an induced absorption within the first layer, the induced absorption producing a defect line along the laser beam focal line within the first layer[[.]], and 
wherein the pulsed laser beam is a non-diffractive beam.--
	



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-24 and claims 59-61 are allowed.
Claim 58 was allowable pursuant to the Patent Board Decision dated 22 January 2021.  It would not have been obvious to incorporate wherein the pulsed laser beam is a non-diffractive beam.  Hosseini, the primary reference does not disclose or teach, “wherein the pulsed laser beam is a non-diffractive beam” as per the Board decision (p. 10), and it would not be obvious to incorporate such a limitation unless using improper hindsight.  In the present claim set, Claim 58 was incorporated into claim 1 and thus all the claims dependent on claim 1 are allowed.  As well, all the claims withdrawn without traverse have been cancelled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715